UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):February 27, 2013 POZEN INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-31719 62-1657552 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1414 Raleigh Road, Suite 400 Chapel Hill, North Carolina (Address of Principal Executive Offices) (Zip Code) (919) 913-1030 (Registrant's telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report)  Written communications pursuant to Rule425 under the Securities Act (17CFR230.425).  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12).  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)).  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)). Item 1.02. Termination of a Material Definitive Agreement. On February 27, 2013, POZEN Inc., a Delaware corporation (“POZEN”), received written notice from DESITIN Arzneimittel GmbH (“DESITIN”) that DESITIN was terminating that certain License and Development Agreement (the “Agreement”), dated as of May 4, 2012, for the exclusive development and commercialization of MT 400 in 27 countries of the European Union, as well as Switzerland and Norway.MT 400 is POZEN’s proprietary combination of sumatriptan and naproxen sodium, a multiple mechanism triptan therapy for the treatment of acute migraine. There is no dispute among the parties, and POZEN has been advised that reimbursement uncertainty is the basis for DESITIN’s decision to terminate the Agreement.The Agreement will terminate, in accordance with its terms, ninety (90) days from POZEN’s receipt of DESITIN’s notice of termination. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POZEN Inc. By: /s/ William L. Hodges Name: William L. Hodges Title: Chief Financial Officer Date:March 4, 2013 3
